Citation Nr: 1639294	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for an acquired psychiatric disorder is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right middle finger condition, and if so, whether service connection is warranted.

3.  Entitlement to a rating in excess of 20 percent for right wrist, status-post excision ganglion cyst, with degenerative joint disease (right wrist disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to January 1970, from January 1973 to January 1976, and from January 1981 to October 1985.  The Veteran also had Reserve service.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2012 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans' Law Judge at a February 2015 hearing.  A transcript of that proceeding is of record.  

The Veteran initially filed a claim to establish service connection for PTSD.  However, there are additional psychiatric diagnoses of record.  Accordingly, the Board has expanded the claim on the merits as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the issue of entitlement to service connection for bilateral chondromalacia of the knees was also part of the Veteran's appeal.  That claim was granted in a July 2014 rating decision.  Therefore, that issue has been resolved and is no longer on appeal before the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder and a right middle finger condition, as well as entitlement to an increased rating for a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was denied in an October 2008 rating decision that was not appealed, nor was new and material evidence submitted within the appeal period.

2.  Evidence received since the October 2008 denial is new and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD.

3.  The Veteran's claim for service connection for a right middle finger condition was last denied in an October 2008 rating decision that was not appealed, nor was new and material evidence submitted within the appeal period.

4.  Evidence received since the last final October 2008 denial is new and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a right middle finger condition.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the final October 2008 denial is new and material, and the criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The October 2008 rating decision that denied the Veteran's claim for service connection for a right middle finger condition is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  Evidence received since the final October 2008 denial is new and material, and the criteria to reopen the claim for service connection for a right middle finger condition have been met.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD and a right middle finger condition were initially denied in a November 2006 rating decision on the basis that the Veteran's reported stressors did not meet the Diagnostic and Statistical Manual of Psychiatric Disorders stressor criteria and that the Veteran's current middle finger condition was not secondary to his service-connected wrist disability.  The Veteran disagreed with this decision and a statement of the case was issued in September 2007.  However, the Veteran did not submit a timely substantive appeal, and the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Service connection for PTSD and a right middle finger condition were again   denied in an October 2008 rating decision on the basis that new and material evidence had not been received to reopen the claims.  Specifically, the October 2008 rating decision found that there was still no evidence of a verified PTSD stressor and that the Veteran's right middle finger condition was incurred in or related to service or  a service connected disability.  Although the Veteran was notified of this rating decision and his appellate rights in an October 24, 2008  letter, he did not appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the October 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

In September 2010, the Veteran filed a petition to reopen his claim for service connection for PTSD and a right middle finger condition.  A July 2012 rating decision denied the Veteran's petitions to reopen his claims.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in the October 2008 rating decision includes additional lay statements from the Veteran and his family members, VA treatment records, an April 2014 VA PTSD examination   report, a September 1981 New York Times article received in August 2014, and      the Veteran's testimony at his February 2015 hearing.  All of the evidence is new,      in that it was not previously of record at the time of the October 2008 rating decision.  With regard to the Veteran's claim for PTSD, the examination report and New  York Times article are material because the VA examiner found that the Veteran's reported stressor met the PTSD stressor criteria and the article lent support to the Veteran's assertion regarding an in-service stressor.  With regard to the claim for a right finger condition, Veteran's lay statements and testimony are material because they provide additional information and details regarding the in-service event or injury that caused his right middle finger condition.  As the aforementioned evidence must be presumed credible for purposes of reopening a claim and goes to the previously unestablished elements for service connection, in-service stressors and a possible relationship to service, the Board finds that new and material evidence has been received.  Shade,   24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for PTSD and a right middle finger condition are reopened.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim of for service connection for a right middle finger condition is reopened, and to that extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

The record indicates that there are outstanding VA treatment records.  Specifically, at his hearing the Veteran testified that his last VA treatment was approximately two and a half weeks ago; nevertheless, the most recent records are dated in February 2013.  Additionally, the record indicates that the Veteran received VA vocational rehabilitation.  However, his vocational rehabilitation counseling folder is not of record.  On remand, updated VA treatment records, as well as the Veteran's vocational rehabilitation folder must be associated with the record. 

The record also indicates that there are outstanding private treatment records.  Specifically, at his hearing the Veteran testified that he received ongoing treatment for his conditions at "Wright-Patt" Hospital.  To date, records subsequent to June 2010 have not been obtained from Wright-Patterson.  Accordingly, on remand updated treatment records from Wright-Patterson Air Force Base Hospital should  be associated with the record.  

With regard to the Veteran's psychiatric claim, the most recent VA examination in April 2014 indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, but did meet the criteria for a diagnosis of unspecified depressive disorder, with anxious distress.  Nevertheless, the examiner did not opine whether the Veteran's depressive disorder was related to his military service.    

With regard to the Veteran's reported in-service stressors, a June 2008 VA memorandum found that there was insufficient evidence to attempt to verify         the Veteran's reported in-service stressor events.  Prior to and subsequent to the memorandum, the Veteran had provided additional details regarding his in-service stressors, including providing the names and approximate dates that other shipmates that were killed and providing a September 1981 New York Times article regarding a helicopter crash involving members of the Veteran's ship, the USS Forrestal.  However, the RO did not undertake any efforts to verify the Veteran's reported stressors.  See March 27, 2007 and March 22, 2012 correspondence.  In light of the above, there appears to be is sufficient information to attempt to verify the Veteran's reported stressors and such should be accomplished on remand.

With regard to the Veteran's right middle finger condition, the Veteran asserts    that his condition is due, in part, to his service-connected right wrist disability.  Accordingly, secondary service connection has been raised as a theory of entitlement for service connection.  To date, Veterans Claims Assistance Act (VCAA) notice of how to establish service connection on a secondary basis has   not been provided; such notice should be provided on remand.

The Veteran was provided a VA hand and finger examination in June 2006.  The examiner diagnosed the Veteran with status post-fusion distal interphalangeal    joint of the right long finger.  The examiner opined that the Veteran's right finger condition was less likely than not related to the ganglion cyst removal and arthritis of the right wrist.  However, the examiner provided no rationale or explanation in support of his conclusion.  Accordingly, a new examination is warranted. 

Additionally, in a September 13, 2010 statement the Veteran reported that his degenerative joint disease of the right middle finger and status post fusion was related to his exposure to hazardous chemicals.   

With regard to the Veteran's increased rating claim for his right wrist disability, the Board finds that the evidence of record indicates that the Veteran's condition may have worsened since his last VA wrist examination in April 2014.  The examination report indicated that the Veteran had full right hand muscle strength.  At his February 2015 hearing the Veteran testified that he could not lift more than 15 pounds with his right wrist, that he occasionally had to wrap his wrist with an ACE wrap, and that he had to adapt the way he used tools because of wrist pain.  Accordingly, on remand the Veteran should be afforded a contemporaneous wrist examination.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice concerning how to substantiate a claim for service connection for a right middle finger condition on a secondary basis. 

2.  Obtain outstanding VA treatment records from February 15, 2013 to present and associate them with the claims file. 

3.  Obtain and associate with the record the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran should be notified accordingly.

4.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right finger, right wrist, and psychiatric disabilities and to provide fully completed release forms to include from Wright-Patterson Air Force Base Hospital.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained,    the Veteran should be notified of such.

5.  The AOJ should take all appropriate steps to attempt to verify the Veteran's claimed stressors through official sources.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

6.  After the above is completed to the extent possible, return the claims file to the April 2014 VA PTSD examiner, if available, to obtain an addendum opinion.    If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, state whether it is at least as likely as not (50 percent probability or more) that the diagnoses of dysthymic disorder, depression, anxiety disorder not otherwise specified, and unspecified depressive disorder, had their onset in service or are otherwise related to military service.  A complete rationale should be provided for all opinions and conclusions expressed.

7.  Schedule the Veteran for a VA finger examination to address the Veteran's claim for service connection for the right middle finger disability.  The claims file must be reviewed in conjunction with examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file, the examiner should indicate:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right middle finger condition had its onset in service or is otherwise related  to military service.  In so opining, the examiner should address the Veteran's contention that his current diagnosis is related to his in-service exposure to hazardous chemicals.  Please state why or why not.

b.  If not related to service state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right middle finger condition was caused by    his service-connected status post excision ganglion cyst with degenerative joint disease of the right wrist.  Please state why or why not.

c.  If not caused by the Veteran's service-connected wrist disability, state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right middle finger condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected wrist disability.  Please state why or why not.

d.  If the right middle finger condition has been permanently worsened beyond normal progression by the right wrist disability, the examiner should attempt to quantify the degree of worsening beyond baseline level of right finger disability that is attributable to the right wrist disability.

A complete rationale should be provided for all opinions and conclusions expressed.

8.  Schedule the Veteran for VA wrist examination in order to determine the current severity of his right wrist disability.  The claims file should be reviewed by the examiner.  All symptomatology associated with the Veteran's service-connected right wrist disability should be reported.  Range of motion testing should be undertaken for both wrists for comparison purposes.  The examiner is to report the range  of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion     loss for the service-connected right wrist due to any of      the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

9.  After undertaking the development above and           any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and          his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


